Citation Nr: 9900032	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  95-25 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral defective hearing.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1954 to August 
1957.

This appeal was brought to the Board of Veterans' Appeals 
(the Board) from rating action taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego.

In a decision in August 1997, the Board denied entitlement to 
an increased (compensable) rating for bilateral defective 
hearing on the basis that the veteran did not meet the 
schedular standards for a compensable rating.  The Board did 
not address the issue on the basis of entitlement to an 
extraschedular criteria.

The veteran filed an appeal with the United States Court of 
Veterans Appeals (the Court).  In  [redacted]), the Court 
vacated the Board's August 1997 decision.  The Court also 
granted a Joint Motion pursuant to 38 U.S.C.A. § 7252(a) and 
Rule 41 of the Court's Rules of Practice and Procedure, and 
remanded the case to the Board.

Since the prior Board decision, the veteran has assigned 
representation to a private attorney.


REMAND

The Joint Motion before the Court noted that it is 
unnecessary to specifically allege applicability of 
extraschedular criteria under 38 C.F.R. § 3.321 for 
consideration to be given to such a claim, and that based on 
current regulations and judicial mandates, there was already 
ample allegation and evidence to vest jurisdiction to do so.  

It was specifically argued that while the veteran 
acknowledged that his hearing loss does not meet the criteria 
for compensation under schedular criteria, his hearing loss 
specifically and particularly hampers him occupationally, in 
his work as a professor, and that he is hindered in his 
ability to communicate with his students, and that this must 
be considered appropriately in the context of his overall 
claim.  

Pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
5107(a) (West ); 38 C.F.R. 3.103(a) (1998), and in deference 
to the Court's mandate, the Board will not decide the 
appellate issue pending a remand for further action as 
follows:

The RO should take appropriate action to 
address the claim for an increased 
(compensable) evaluation for bilateral 
defective hearing on an extraschedular 
basis.  The veteran's representative and 
the veteran should be provided with a 
suitable opportunity to review the claims 
folder and submit additional evidence and 
arguments as desired.

Thereafter, the RO should consider any 
additional evidence or argument 
submitted, and if the decision remains 
unsatisfactory to the veteran, a 
Supplemental Statement of the Case should 
be issued, and the veteran and his 
representative should be given a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no further action until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
